DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Lauren Schleh on 6/29/2022.

Claims 21, 28, and 36 are amended.

21.	(Amended)  A messaging platform of a controlled environment communication system, the messaging platform comprising:
	a database that stores inmate data that includes delivery methods, the delivery methods including at least one of SMS text, MMS message, email, PA announcement, and digital bulletin board;
a communication interface configured to transmit and receive a message; and
one or more processors and/or circuits configured to:
	receive message data from a user, the message data including the message, a recipient group identifier, user identification information, and a delivery parameter, the delivery parameter including at least one of omission information, a delivery time, and an authorization status of the user;
	identify a permission level of the user based on the user identification information, the permission level including a facility identifier;
	determine whether the recipient group identified by the recipient group identifier is commensurate with the determined permission level based on the facility identifier; 
	identify a delivery procedure based on the delivery parameter and the stored delivery methods, the delivery procedure defining when, how, and to whom the extracted message is to be delivered;
	transmit or deny transmission of the message to the recipient group based on the determining, the message being transmitted to the recipient group in accordance with the delivery procedure.


28.	(Amended)  A method for transmitting a message to a recipient group of inmates of at least one of a controlled environment facility or a second facility, the method comprising:
	storing inmate data that includes delivery methods, the delivery methods including at least one of SMS text, MMS message, email, PA announcement, and digital bulletin board;
receiving message data from a user, the message data including the message, a recipient group identifier, user identification information, and a delivery parameter, the delivery parameter including at least one of omission information, a delivery time, and an authorization status of the user;
	identifying a first permission level of the user having a first facility identifier and a second permission level of the user having a second facility identifier based on the user identification information;
	authorize or restrict transmission of the message to the recipient group based on at least one of the first permission level or the second permission level and at least one of the first facility identifier or the second facility identifier;
identify a delivery procedure based on the delivery parameter and the stored delivery methods, the delivery procedure defining when, how, and to whom the extracted message is to be delivered,
wherein the message is transmitted to the recipient group in accordance with the identified delivery procedure.


36.	(Amended)  A method for transmitting a message to a recipient group of a controlled environment, the method comprising:
	storing inmate data that includes delivery methods, the delivery methods including at least one of SMS text, MMS message, email, PA announcement, and digital bulletin board;
	receiving message data from a user, the message data including the message, a recipient group identifier, user identification information, and a delivery parameter, the delivery parameter including at least one of omission information, a delivery time, and an authorization status of the user;
	identifying a permission level of the user based on the user identification information, the permission level including a facility identifier;
	determining whether the recipient group identified by the recipient group identifier is commensurate with the determined permission level based on the facility identifier; 
	identifying a delivery procedure based on the delivery parameter and the stored delivery methods, the delivery procedure defining when, how, and to whom the extracted message is to be delivered;
	transmitting or denying transmission of the message to the recipient group based on the determining, the message being transmitted to the recipient group in accordance with the delivery procedure.


Allowable Subject Matter

Claims 21-40 are allowed.

The Examiner has filed the necessary Terminal Disclaimer detailed in the Non Final Office Action furnished on 10/04/2021. The Terminal Disclaimer was approved on 6/30/2022.

Reason for Allowance

The following is an examiner’s statement of reason for allowance: 

Albeit the prior art of record teaching the claimed elements and processes, the Examiner has deemed the limitations when analyzed in totality to be novel in contrast to hindsight analysis (MPEP 2142)


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/TODD L BARKER/Primary Examiner, Art Unit 2449